FILED
                            NOT FOR PUBLICATION
                                                                               FEB 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUILLERMO FRANCISCO CHACON                       Nos. 19-71763
CHABUR,                                               20-70526

              Petitioner,                        Agency No. A014-605-076

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 5, 2021**
                              San Francisco, California

Before: RAWLINSON and BUMATAY, Circuit Judges, and S. MURPHY,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephen J. Murphy III, United States District Judge for
the Eastern District of Michigan, sitting by designation.
      Petitioner Guillermo Francisco Chacon Chabur (Chacon), a native and

citizen of Colombia, seeks review of an order from the Board of Immigration

Appeals (BIA) dismissing his appeal of the denial of relief under the Convention

Against Torture (CAT). Chacon also challenges the BIA’s denial of a motion to

reopen.

      1.     Substantial evidence supports the denial of CAT relief. See

Medina-Rodriguez v. Barr, 979 F.3d 738, 744, 751 (9th Cir. 2020) (applying

substantial evidence standard to CAT claim). Chacon asserts that he was a

confidential informant in the 90s for a federal task force investigating the now-

defunct Cali cartel and Mexican mafia for drug smuggling. He testified before

several grand juries, leading to convictions, and survived an assassination attempt

by the Cali cartel in 1993.

      However, Chacon presented no evidence that cartel members have targeted

him since. He and his expert witness offered only generalized speculation that

Chacon may be targeted upon returning to Colombia. See Gomez Fernandez v.

Barr, 969 F.3d 1077, 1091 (9th Cir. 2020) (rejecting a challenge to the denial of

CAT relief because “speculation that the same individuals who targeted

[petitioner’s] family members in 1996 would target him now if he returned is

insufficient”). And Chacon failed to show that it is more likely than not that he


                                          2
would be tortured by or with the consent or acquiescence of the Colombian

government. See Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014)

(explaining that general ineffectiveness in preventing crime does not establish

government acquiescence “absent evidence of corruption or other inability or

unwillingness to oppose criminal organizations”).

      2.     The BIA did not abuse its discretion in denying the motion to reopen.

See Silva v. Barr, 965 F.3d 724, 735-36 (9th Cir. 2020) (applying abuse of

discretion standard to denial of motion to reopen). The removal of former Cali

cartel members to Colombia and alleged withdrawal of the FARC guerrilla force

from the peace process do not change the conclusion that Chacon failed to

establish eligibility for CAT relief. See id. at 736 (affirming denial of motion to

reopen where new evidence did not establish prima facie case for relief).

      PETITION DENIED.




                                           3